DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
 Applicant’s amendment dated 12/02/2021 has been received and entered.  By the amendment, claims 1-6, 8 and 12-13 are now pending in the application.
Applicant’s arguments filed 06/06/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as following:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of scan/data lines crossing to each other must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 8 and 13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Song, US 2018/0088402 A1.
Claims 1 and 13 are anticipated by Song’s figure 1 and accompanying text which discloses a liquid crystal display (LCD) device in which a liquid crystal display panel comprising:
. a first substrate 1  including a plurality of scan/data lines crossing to each other to define a plurality of pixel units (according to an active matrix LCD)
. a common electrode 3 as claimed
. a first insulating layer 4
. a second insulating layer 8
. a plurality of pixel electrodes 10
. a black matrix replacement electrode 11/14 in a same layer and same material (ITO) with the pixel electrode 10
. a second substrate 15
. a second substrate 140
. a plurality of black matrices 11 (upper part of 11)
. a liquid crystal display layer therebetween.
Re claim 2, Song further discloses a color resist 9.
Re claim 6, wherein a projection of each of the data lines 7 (i.e., source is a part of data line) on the first substrate 1 is located within a projection of one corresponding black matrix 11 on the first substrate 1 (i.e., between two-pixel units) 
Re claim 8, wherein the black matrix replacement electrodes are spaced apart from the pixel electrodes 10 (see fig 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Song, US 2018/0088402A1, in view of Chang, US 2013/0242215 A1.
Re claims 4-5, Song discloses the claimed invention as described above except for two opposite sides of a projection of each of the black matrices on the first substrate are respectively located within projections of two adjacent common electrodes (e.g., greater than 1 micron) on the first substrate.  Chang does disclose vertical extension lines on both sides of the black matrix 220 are correspondingly positioned within inner sides of outer edges of the common electrodes 192 on both sides of the data line 170 below the corresponding black matrix (see fig. 2).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to employ the Song’s black matrix in which two opposite sides of a projection of each of the black matrices on the first substrate are respectively located within projections of two adjacent common electrodes on the first substrate, as shown by Chang to prevent device damage due to static electricity (see [0009]).
Claims 3 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Song, US 2018/0088402 A1, in view of Zhang et al., US 2017/0184931 A1.
Re claims 3 and 12, Song discloses the claimed invention as described above except for the color resist layer disposed on the second substrate and a third insulating layer, wherein the color resist layer is disposed on the second insulating layer, the third insulating layer covers the color resist layer, and the pixel electrodes and the black matrix replacement electrodes are disposed on the third insulating layer.  Zhang et al. disclose a color resist layer 6 forming over the first substrate 100 as well as over a lower insulating layer 5 and under an upper insulating layer 7 where a pixel electrode 10  and a black matrix 11 thereover the upper insulating layer.  It would have been an obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a color resist film over the Song’s second insulating layer and under a third insulating layer, as shown by Zhang et al., for increasing an aperture ratio of a display device (see [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297.  The examiner can normally be reached on 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871